PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Farthofer et al.
Application No. 16/386,224
Filed: 16 Apr 2019
For: Working Vehicle Having an Outlet-Side Cooling-Air Deflection Installation
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition filed June 29, 2021, under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for a failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration mailed May 03, 2021.  The issue fee payment was received on June 14, 2021.  Accordingly, the application became abandoned on June 15, 2021.  A Notice of Abandonment was mailed on June 23, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of an executed Declaration under 37 CFR 1.63 for Inventors Dieter Farthofer, Johannes Peterseil and Markus Schauer, (2) the petition fee of $2100, and (3) an adequate statement of unintentional delay.  

There is no indication that the person signing the instant petition was ever given a power of attorney or authorization of agent to prosecute the above-identified application.  If the person signing the instant petition desires to receive future correspondence regarding this application, the appropriate power of attorney or authorization of agent must be submitted.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309. Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.

The application is being forward to the Office of Data Management (ODM) to be processed into a patent.  

 
/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET